DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability
The following addresses applicant’s remarks/amendments dated 22nd December, 2020.  Claim(s) 1, 10-11, and 13-14 were amended; Claim(s) 2, 6, 12, 15 and 17 were cancelled, and no new Claim(s) were added.  Therefore, Claim(s) 1, 3-5, 7-11, 13-14, 16, and 18-22 are pending in current application and are addressed below. Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 7-10), , with respect to the rejections of the Claim(s) are fully considered and are persuasive in view of the amended claims; therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection, necessitated 

Allowable Subject Matter
Independent Claims 1, 11 and 14; and Dependent Claims 3-10, 13-14, 16, 18-22, are allowed.
The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “determining, by the first device, one or more differences between magnitudes of energy of two consecutive acoustic wave signals among the plurality of acoustic wave signals; determining, by the first device, a change in a distance between the second device and the first device according to the one or more differences between the magnitudes of energy” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Farneth (US 2,415,095 A), teaches radio measurement of distances and velocities wherein determining, by the first device, one or more differences between magnitudes of energy of acoustic wave signals among the plurality of acoustic wave signals; determining, by the first device, a change in a distance between the second device and the first device according to the one or more differences between the magnitudes of energy ([0181]).   
However, Farneth does not remedy the deficiencies as claimed because the claimed invention requires “determining, by the first device, one or more differences between magnitudes of energy of two consecutive acoustic wave signals among the plurality of acoustic wave signals”
Therefore the amended claimed limitations in combination with the Claim(s), were not found in the prior art.
Claim 11 is essentially the same as Claim 1 and refers to the method of Claim 1 for determining a change in a distance.  Therefore Claim 11 is allowed for the same reasons as applied to Claim 1 above

Claim 14 is essentially the same as Claim 1 and refers to an apparatus of the method of Claim 1 for determining a change in a distance.  Therefore Claim 14 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/AMIE M NDURE/Examiner, Art Unit 3645

                                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645